Citation Nr: 1740615	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability to include degenerative disc disease with facet arthropathy, spondylolisthesis, spondylosis and disc protrusion.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to March 1966.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  

A hearing was held before the undersigned in October 2012.  A transcript of the hearing is of record.  

The issue on appeal was previously before the Board in March 2013, April 2014, and July 2015.  It was remanded at those times for additional evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the probative evidence is against a finding that the Veteran has a back disability which is etiologically linked to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor his representative has raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

In January 2006, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a back condition.  He is claiming that he currently experiences a back disorder due to his active duty service.  There is no evidence in the claims file and the Veteran does not allege that he had a pre-existing back disorder which was aggravated by active duty.  There is competent evidence of record of the current existence of back problems during the course of the appeal including degenerative disc disease with facet arthropathy, spondylolisthesis, spondylosis and disc protrusion.  The issue on appeal revolves around whether the probative evidence of record links the current back pathology to the Veteran's active duty service.  

The only evidence of record which links a current back disorder to active duty is the Veteran's self-reported medical history which is contradictory.  The Veteran submitted a statement in March 2006 wherein he reported remembering that he initially injured his back while unloading airplanes when he was stationed in Ie Shima, Japan, from 1964 to 1965.  He sought treatment because of severe pain but all he was given was APC pills.  He indicated that there was a medic available but no physician due to the remote location.  He performed his duties several times with back pain.  In his substantive appeal which was received in March 2009, the Veteran opined that his current back disorders were due to prolonged standing, walking and getting into and out of vehicles while in the military.  He reported at that time that he experienced significant pain in his feet, knees, hip and back due to 12 hour shifts while in the military.  The Veteran testified in October 2012 that he did not have back problems prior to his active duty service.  He had an occurrence where he hurt his back around 1962.  He was performing "GI cleaning up" when he felt a tweak in his back.  It was treated with physical therapy, Ibuprofen, ice, heat and some physical therapy.  He was told to come back as often as needed.  He was told he would be given Ibuprofen any time he wanted it.  In March 2016, the Veteran informed a clinician that he hurt his back performing a detail in the barracks and was put on light duty for a while.  

The service treatment records document a single complaint of back pain that was not associated with any trauma, early in the Veteran's military career.  In March 1962, the Veteran informed a clinician he had had back trouble for approximately two months.  The pain was located over the entire back in the mid dorsal and scapula area and did not radiate.  It was noted the Veteran was a sentry guard and his back only bothered him when he was up walking about.  He did not know how long he needed to be up before he would get the pain.  Physical examination was conducted.  There was no list, spasm or tenderness.  The range of motion was full and painless.  There were normal curves without scoliosis or deformity.  The diagnosis was no back pathology present.  The Veteran was prescribed bed boards and daily extension exercises for treatment.  He was instructed to return in six weeks if needed.  Thereafter, the service treatment records were silent as to further complaints of, diagnosis of or treatment for any back problems during the remaining four years of service.  Clinical examination of the Veteran's spine was determined to be normal at the time of the June 1966 separation examination.  

The only evidence which indicates the Veteran injured his back during active duty and which links a current back disorder to active duty is the Veteran's own self-reported history and statements from the Veteran's ex-spouse and sister.  In a statement submitted in April 2006, the Veteran's ex-spouse reported that she was married to the Veteran in December 1966 and that he reported to her that he had been experiencing back pain since his service.  She indicated that she would apply warm and cold compresses to the Veteran's back.  An April 2006 statement from the Veteran's sister indicates that the Veteran wrote her a letter during his service indicating that he had hurt his back.  She also reported that he had complained about his back ever since.

The Board finds reason to place reduced probative value on the Veteran's self-reported history (and on the history he relayed to his spouse and sister).  As set out above, the Veteran has advanced several different theories of how he injured his back during active duty.  It is not apparent to the Board why there were differing narratives relating to the alleged injury.  The Board finds the changing nature of these reports lessens the probative value attached.  The Board's determination to assign reduced probative value to the Veteran's self-reported history is supported by the failure of the service treatment records to document any of the Veteran's reported in-service injuries.  To the extent that the Veteran has alleged he had a chronic back disorder during active duty, this allegation is undercut by the normal findings at the time of the service separation examination and, as discussed above, the lack of any objective evidence of continuing back problems subsequent to the single instance memorialized in the service treatment records.  Again, this finding cuts against the Veteran's allegations and lessens the probative value of the self-reported history.  

To the extent that the Veteran alleges he has had continuous back problems since discharge, this allegation is undercut by evidence generated by the Veteran prior to submission of the current claim.  In June 2003, the Veteran was treated for back complaints.  He informed a surgeon at that time that he began experiencing right sided low back pain and ultimately right leg pain on May 19, 2002 while at work pushing a heavy pipe wrench.  In conjunction with this treatment, the Veteran completed a patient history questionnaire wherein he wrote that the main symptoms he experienced were pain in the lower right back, hip and leg which happened on May 19, 2003.  The Veteran indicated the injury was work related.  The failure of the Veteran to report chronic back problems in existence prior to the work injury cuts against the Veteran's subsequent allegations.  The Board finds it reasonable to assume that, if the Veteran had had chronic back complaints from active duty to the time of the work injury, he would have informed the clinicians in June 2003 of this fact when seeking treatment or the clinical records would have reflected this pertinent fact.  

The Veteran was employed in a steel mill and a chemical company for many years after discharge.  The fact that he was able to be employed for a long time in a presumably physically demanding field supports the Board's determination to place reduced probative value on the Veteran's self-reported history of having continuous back problems since discharge from active duty.  The Veteran's injury which was documented in the early 2000's indicates to the Board that the Veteran's employment consisted, at least in part, of manual physical labor.  

Based on the above, the Board finds that reduced probative value should be attached to the Veteran's self-reported history.  To the extent that this history is repeated by the Veteran's ex-spouse and sister, the Board finds these statements also should not be afforded any probative weight.  There is no indication that either of these people had access to information other than what was provided by the Veteran to them.  

There is competent evidence of record which demonstrates that the Veteran's current back pathology is not etiologically linked to his active duty service.  

A VA back conditions examination was conducted in January 2012.  Diagnoses were degenerative disc disease of the lumbar spine and herniated nucleus pulposus.   It was reported that the Veteran worked in a steel plant.  In 2002, he was pushing a wrench and developed back pain.  The examiner wrote that there was no evidence that the Veteran had back problems from the time he left service until his workers compensation injury in 2002.  The examiner opined that it was less likely than not that the Veteran's spine disorders were incurred in or caused by active duty.  The rationale provided was that the Veteran had only one complaint of back pain in service in 1962 without any indication of an injury.  He worked in a steel mill until 2002 when he sustained a workers compensation injury.  There was no medical evidence that the Veteran continued to have back problems after he left the service until his injury in 2002.  The examiner opined that the Veteran's current lumbar problems are a direct result of his injury in 2002 and not caused by or a result of military service. 

A VA examination was conducted in August 2013.  The examiner's opinion was based on a review of the evidence of record but no physical examination of the Veteran.  The examiner opined that it was less likely than not that the Veteran's claimed back condition was incurred in or caused by military service.  The rationale provided was that the Veteran had a one-time complaint related to his back while in service in March 1962.  He was complaining of upper thoracic back pain not low back pain.  There was no history of any injury and the Veteran was not seen again in service.  The Veteran has a workers injury 40 years after service in 2002.  By the Veteran's statements he had surgery in 2003 and later had cervical spine surgery in 2005.  The Veteran worked for a steel company and then a chemical plant prior to retirement.  His discharge history and physical are negative for any spine condition.  There was no history of any specific injury in service.  The examiner concluded there was no evidence of a chronic on-going condition associated with service and no evidence of aggravation by service.  He noted that the Veteran's first claim for a back condition was in 2006, 40 years after discharge and 3 years after his back surgery in 2003.  

Another VA examination was conducted in May 2014.  The examiner found that the Veteran's spine condition was less likely than not related to the Veteran's active duty service.  The rationale provided was that the Veteran was never seen for a lumbar spine condition in service or post service till 2002 when he had a worker's compensation injury at the age of 60.  He was seen for a thoracic strain in 1962 one time only, that resolved without residuals.  The examiner wrote that the lay statements were reviewed and considered in making the opinion.  The examiner found there is no evidence the Veteran was ever seen or treated for a lumbar spine condition in service or post service till 2002, 40 years after discharge.  The examiner indicated there was no evidence of trauma or significant injury in service or of a chronic on going condition associated with or aggravated by military service. 

Another VA examination was conducted in August 2015.  The examiner agreed with the opinion from the August 2013 examination report.  He reviewed all the evidence of record and could find no conflict with the opinion.  MRI results from the surgery performed in 2003 were interpreted as showing typical age related stenosis.  There was no indication on the MRI or the surgery report of any other mechanism for the condition other than age.  The examiner opined that it is well known in orthopedics that the main cause of degeneration and degenerative stenosis is aging.  There was no indication in the MRI or surgery report of traumatic changes.  The testimony of the Veteran did not indicate an injury and the service treatment records did not indicate any injury.  

Finally, a VA Advisory Medical Opinion was prepared in April 2016 by an orthopedic surgeon.  The specialist indicated that his review of the claims file included review of the Veteran's service treatment records, post-service treatment records, and lay statements from the Veteran's ex-spouse and sister.  The specialist noted that the service treatment records reflected treatment for the thoracic spine and observed that there was no history of injury to the lumbar spine in the service treatment records and no evidence of a chronic spine condition, associated with nor aggravated by military service in the VA health care records prior to 2006, three years after lumbar spinal surgery.  A February 2015 primary care evaluation disclosed an essentially normal peripheral neurologic examination.  The specialist wrote that spinal stenosis is either congenital (idiopathic or developmental) or acquired.  The congenital etiology does not apply in this case.  The types of acquired stenosis are central, lateral recess or foraminal.  These may appear in mixed patterns.  Post-surgical stenosis may develop after lumbar spine surgery "destabilizes" the spine.  The surgeon's interpretation of the radiographic reports and operative report from 2003 led him to conclude that the Veteran had central spinal stenosis which is most typically seen.  He explained that the condition is more common in men because their spinal canal is smaller at L2-3 than women.  It is a degenerative condition, associated with aging.  The examiner wrote that a lengthy detailed review of spinal stenosis is neither required nor necessary for the opinion.  Given the 40 year period from discharge from active duty to the development of symptomatic spinal stenosis and the complete lack of documented medical evidence supporting service connection for spinal stenosis, it was the surgeon's opinion that the Veteran's current lumbar spine disability was not caused, aggravated, nor in any manner related to active duty service.  The examiner found there was no historical or current medical evidence nor literature that would support an opposite conclusion and that there is no evidence in the Veteran's military service record nor VA medical records that would support the Veteran's claim.  

The Board finds that probative weight should be given to the reports of the VA examinations and the April 2016 advisory opinion addressed above.  The examiners had access to and reviewed the evidence in the claims file.  They provided etiology opinions and supported the etiology opinions with adequate rationales.  The Board notes that the rationales included in the examination reports reference the absence of medical records from active duty or after discharge as support for their opinions.  Normally, the lack of medical documentation is not fatal to a claim as a Veteran is competent to report on symptomology he experiences through his senses.  This self-reported symptomology can be the basis for a medical diagnosis, assuming the self-reported symptomology is credible.  In the current case, as set out above, the Board finds reason to place reduced probative value on the Veteran's self-reported history.  In other words, while the Veteran is competent to report on symptomology he allegedly experienced during active duty and thereafter, the Board finds his allegations are not credible.  Competency and credibility are two different determinations the Board must make when assessing evidence.  As the Veteran's self-reported history is found not to be credible, the failure of the examiners to address the Veteran's allegations of symptomology during active duty and thereafter does not negate the probative value of their opinions.  The Veteran's allegations are essentially non-evidence and do not need to be addressed.  The Board further notes that the etiology opinions are based, in part, on radiographic reports from the early 2000's.  These reports were interpreted as not revealing any evidence of spinal trauma but rather age related pathology.  The Board finds these determinations are entitled to probative weight and further serve to undercut the probative value of the Veteran's self-reported history as there is no evidence of any spinal trauma other than aging.  This is a medical determination by different health care providers which is based on objective evidence.  Based on the above, the Board finds the probative evidence of record demonstrates that the Veteran does not have current back pathology which is etiologically linked to his active duty service.  

There is no competent medical evidence documenting back pathology sufficient to grant service connection on a presumptive basis.  The only evidence relating to the Veteran's back from the year after discharge is the Veteran's report of having continuous back pain.  There is no medical evidence generated during this time period.  While the Veteran is competent to report on the presence of symptomology he experiences through his senses including the presence of pain, he is not competent to provide evidence regarding the cause of the back pain.  This is a complex medical determination.  Furthermore, as set out above, the credibility of the Veteran's self-reported history is called into question.  Service connection is not warranted for any currently existing back disorder on a presumptive basis.  

In reaching this decision, the Board has considered the benefit-of-the-doubt rule; however, as the preponderance of  the evidence is against the Veteran's claim of entitlement to service connection for a back disorder, the Board finds that such rule is not for application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a back disability is denied.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


